OPINION
DANIEL F. FOLEY, Judge *
This appeal is from a judgment ordering forfeiture of appellant’s vehicle following a DWI violation. We affirm.
FACTS
On October 19, 1999, appellant Bruce Barnes purchased a 2000 Ford Excursion worth approximately $40,000 and registered it in his name only. A portion of the money used to purchase the vehicle was withdrawn from an asset account Barnes and his wife shared, valued at $2,983,687.20.
After leaving the dealership, Barnes drove to a bar and consumed alcohol. He then drove home, parked the vehicle in his driveway, and went inside his house. Barnes returned to his vehicle later that evening with some compact discs to test the vehicle’s stereo system. A neighbor called the police complaining of loud music. The police arrived at Barnes’s home and found him sitting in the driver’s seat of his vehicle listening to music. Barnes submitted to a blood alcohol test, which indicated an alcohol concentration of 0.14. Barnes was arrested for driving while intoxicated.1
Because Barnes had two prior impaired driving convictions or license revocations within five years of the October 19,1999, arrest, his vehicle was seized pursuant to Minn.Stat. § 169.1217, subd. 2 (1998). Subsequently, the state began forfeiture proceedings pursuant to Minn.Stat. § 169.1217, subd. 8 (1998). Pursuant to the statute’s procedure for determination of a forfeiture, Barnes filed a civil complaint on November 10, alleging that the seizure of his vehicle violated double jeopardy and constituted an excessive fine. After Barnes was convicted of the DWI charge on January 18, 2000, the state filed a motion for summary judgment in the forfeiture proceeding. There was a motion hearing on March 17, 2000. On May 8, the district court issued an order granting the state’s motion for summary judgment and directing that Barnes’s vehicle be forfeited to the City of New Brighton. The district court amended this order on May 18,'but the amendment did not affect the prior order regarding the forfeiture. Also on May 18, the district court issued another amended order dismissing Barnes’s civil complaint. On June 12, 2000, the district court issued an order consolidating Barnes’s civil claim and the state’s forfeiture claim.
ISSUES
I. Does vehicle forfeiture under Minn. Stat. § 169.1217 violate constitutional prohibitions against double jeopardy?
II. Does the forfeiture of appellant’s vehicle under Minn.Stat. § 169.1217 violate constitutional prohibitions against excessive fines?
III. Is appellant’s wife an owner of the forfeited vehicle within the meaning of Minn.Stat. § 169.1217?
IV. Did the district court err in granting the state’s motion for summary judgment?
ANALYSIS
“On appeal from summary judgment, we ask two questions: (1) whether there are any genuine issues of material *368fact and (2) whether the lower courts erred in their application of the law.” State by Cooper v. French, 460 N.W.2d 2, 4 (Minn.1990) (citation omitted). A statute's constitutionality is a question of law, which we review de novo. Estate of Jones by Blume v. Kvamme, 529 N.W.2d 335, 337 (Minn.1995). We exercise the power to declare a statute unconstitutional with extreme caution and only when absolutely necessary. In re Haggerty, 448 N.W.2d 363, 364 (Minn.1989). One who challenges the constitutionality of a statute must overcome every presumption in favor of its constitutionality. Miller Brewing Co. v. State, 284 N.W.2d 353, 356 (Minn.1979). Absent good reason, this court will apply federal interpretations to a state constitutional provision with “almost identical language to the federal.” Hawes v. 1997 Jeep Wrangler, 602 N.W.2d 874, 877 (Minn.App.1999) (quotation omitted).
Minnesota’s vehicle forfeiture statute provides for forfeiture of a vehicle used in the commission of a “designated offense.” Minn.Stat. § 169.1217, subd. 6 (1998). “Designated offense” includes a DWI violation “within five years of two prior impaired driving convictions, or two prior license revocations, or a prior impaired driving conviction and a prior license revocation.” Id., subd. 1(c)(1)® (Supp.1999). After a person commits a designated offense, “[a]ll right, title, and interest in a vehicle subject to forfeiture ⅜ ⅜ ⅜ vests in the appropriate agency.” Id., subd. -3 (1998). A vehicle is subject to forfeiture only if “its owner knew or should have known of the unlawful use or intended use.” Id., subd. 7(d) (Supp.1999). Once a judicial determination of forfeiture has been made, the agency must either sell the vehicle and distribute the proceeds, or keep the vehicle for official use. Id., subd. 9(1), (2) (Supp.1999).
I. Double Jeopardy
Appellant first argues that forfeiture of his Ford Excursion constitutes double jeopardy in violation of the United States and Minnesota Constitutions. The Fifth Amendment to the United States Constitution provides that no person shall “be subject for the same offence to be twice put in jeopardy of life or limb.” U.S. Const, amend. V. The Minnesota Constitution similarly provides that “no person shall be put twice in jeopardy of punishment for the same offense.” Minn. Const, art. I, § 7. “The Double Jeopardy Clauses of the United States and Minnesota Constitutions prohibit both multiple punishment and successive prosecution.” City of Pine Springs v. One 1992 Harley Davidson, 555 N.W.2d 749, 750 (Minn.App.1996) (citation omitted); see also Hudson v. United States, 522 U.S. 93, 99, 118 S.Ct. 488, 493, 139 L.Ed.2d 450 (1997) (stating that “[t]he Clause protects only against the imposition of multiple criminal punishment for the same offense.” (citations omitted)). “Thus, a criminal adjudication followed by a civil forfeiture, or vice versa, violates double jeopardy only if the forfeiture constitutes ‘punishment.’ ” One 1992 Harley Davidson, 555 N.W.2d at 750.
The district court’s determination that forfeiture of Barnes’s vehicle would not violate double jeopardy is consistent with our prior holdings. See Hawes, 602 N.W.2d at 877-79; Lukkason v. 1993 Chevrolet Extended Cab Pickup, 590 N.W.2d 803, 807-08 (Minn.App.1999), review denied (Minn. May 18, 1999); One 1992 Harley Davidson, 555 N.W.2d at 750-52; City of New Hope v. 1986 Mazda 626, 546 N.W.2d 300, 303-04 (Minn.App.1996). In Lukkason, we stated that section 169.1217 passes the constitutional test for double jeopardy articulated in United States v. Ursery, 518 U.S. 267, 116 S.Ct. 2135, 135 L.Ed.2d 549 (1996). Lukkason, 590 N.W.2d at 807.
In Ursery, the Supreme Court articulated a two-step test for determining whether a civil forfeiture constitutes “punishment” for double jeopardy purposes. Under that test:
First, a court must examine the governing statute to determine whether the legislative body intended the forfeiture *369proceedings to be criminal/punitive or civiVremedial. Next, the court must consider whether the party challenging the statute has shown by the clearest proof that the forfeiture is so punitive in fact that it may not legitimately be viewed as civil in nature.
Hawes, 602 N.W.2d at 878 (quotation and citations omitted). A civil in rem forfeiture “that has some punitive aspects will not necessarily violate double jeopardy provisions if it still serves important non-punitive goals.” Id. (citing Ursery, 518 U.S. at 290, 116 S.Ct. at 2148).
Barnes does not dispute that the legislature designed forfeiture under Minn. Stat. § 169.1217 as a civil proceeding. See 1986 Mazda 626, 546 N.W.2d at 302 (assuming that forfeiture under section 169.1217 is civil proceeding). As we have recognized before:
[T]he legislature intended vehicle forfeiture under Minn.Stat. § 169.1217 to serve the important, nonpunitive remedial goal of enhancing public safety by removing from repeat intoxicated drivers the instrumentality used to commit their violations.
Hawes, 602 N.W.2d at 878 (citing Lukkason, 590 N.W.2d at 806; One 1992 Harley Davidson, 555 N.W.2d at 751; 1986 Mazda 626, 546 N.W.2d at 303-04). We presume that civil forfeitures do not violate double jeopardy. Lukkason, 590 N.W.2d at 807.
Given the “well-intended purpose” of the statute, the only question remaining under the test articulated in Ursery is
whether the record contains the requisite clearest proof that the effect of the statute is so punitive that it negates the legislature’s intent to establish a civil, remedial mechanism.
Hawes, 602 N.W.2d at 878 (quotation omitted). Barnes argues that the value of his vehicle is the clearest proof that the effect of section 169.1217 is so punitive that it can only be characterized as criminal. We disagree. To reiterate:
The primary remedial purpose of protecting public safety is effectuated by vehicle forfeiture. The statute applies only where the driver of the vehicle has not heeded the warnings of previous sentences and license revocations. Only where those sanctions have failed is the instrumentality forfeited as another means toward the desired end of removing intoxicated drivers from public streets and highways.
Hawes, 602 N.W.2d at 878 (citing 1986 Mazda 626, 546 N.W.2d at 304, quoting Lukkason, 590 N.W.2d at 806). In light of the broad purpose of Minn.Stat. § 169.1217, the seriousness of the risks associated with multiple DWI-related occurrences, and Barnes’s disregard of warnings from previous instances of intoxicated driving, we conclude that forfeiture of his Ford Excursion does not constitute punishment for double jeopardy purposes. See id. (“A civil in rem forfeiture that has some punitive aspects will not necessarily violate double jeopardy provisions if it still serves important non-punitive goals.” (citation omitted)).
Barnes argues that Hawes and Lukka-son are not dispositive because the vehicles forfeited in those cases were of “relatively inexpensive values.” In Hawes, we estimated the potential loss after forfeiture of his vehicle to be approximately $4,000. Id. at 878-79. In Lukk&son, we found that the value of the vehicle forfeited was $11,534.92. Lukkason, 590 N.W.2d at 807. In both cases, we found that the forfeitures were not excessively punitive to render the cases criminal rather than civil. While Barnes’s vehicle is of higher value than the vehicles cited above, the financial loss he has suffered is simply a permissible punitive aspect of an otherwise civil and remedial statute.
Because Barnes articulates no compelling reason to justify departing from this court’s previous decisions that proceedings under section 169.1217 do not violate double jeopardy, we reject his double jeopardy claim.
*370II. Excessive Fines
Barnes also argues that forfeiture of his Ford Excursion violates federal and state constitutional protections against excessive fines. “The punitive aspects of the primarily remedial vehicle forfeiture statute, however, place it within the purview of the Eight Amendment’s Excessive Fines Clause.” Lukkason, 590 N.W.2d at 807-08 (citation and footnote omitted); Minn. Const, art. I § 5. “A civil in rem forfeiture with dual remedial and punitive purposes may violate the Excessive Fines Clause even if it passes the constitutional test for double jeopardy.” Hawes, 602 N.W.2d at 879 (citations omitted).
The Minnesota Supreme Court recently analyzed the state and federal excessive fines clauses. State v. Rewitzer, 617 N.W.2d 407, 412 (Minn.2000). Although Rewitzer involved criminal fines imposed on a person convicted of several crimes, we believe the supreme court’s analysis of the excessive fines clause is also applicable to civil in rem forfeitures with both punitive and remedial purposes. See Austin v. United States, 509 U.S. 602, 620-22, 113 S.Ct. 2801, 2811-12, 125 L.Ed.2d 488 (1993) (although labeled in rem, civil forfeiture of property used to “facilitate” commission of drug crimes was partly punitive and thus subject to review under excessive fines clause); Lukkason, 590 N.W.2d at 808 (“[A] modern, statutory forfeiture is a fine for Eighth Amendment purposes if it constitutes punishment even in part, regardless of whether the proceeding is styled in rem or in personam.” (quotation omitted)).
In Rewitzer, the supreme court held that a district court “improperly imposed $273,600 in fines and surcharges on a defendant who pleaded guilty to one count each of controlled substance crimes in the fifth, third, and second degree.” 617 N.W.2d at 408 (finding that fines and surcharges were 1,368 times greater than value of drugs involved and violated excessive fines clauses of United States and Minnesota Constitutions). The court relied on United States v. Bajakajian, 524 U.S. 321, 118 S.Ct. 2028, 141 L.Ed.2d 314 (1998), for guidance on how to apply the excessive fines clause. Rewitzer, 617 N.W.2d at 412-14.
The facts of Bajakajian are as follows:
Hosep Bajakajian was leaving the United States from the Los Angeles International Airport when customs inspectors discovered that he was carrying $357,144 in currency. Bajakajian was charged with violating a federal statute requiring that person's transporting more than $10,000 in currency from the United States report that they are doing so. Federal statutes further provided that a court in imposing sentence on a person convicted of an offense in violation of [the statute] shall order that' the person forfeit to the United States any property, real or personal, involved in such an offense.
Rewitzer, 617 N.W.2d at 413 (quotation and citations omitted). A federal grand jury later indicted Bajakajian on a separate count seeking forfeiture of the $357,144 seized from him. Id.
A district court and the Ninth Circuit Court of Appeals found that in light of the offense committed, full forfeiture would be too harsh. The United States Supreme Court granted certiorari and found that full forfeiture would violate the excessive fines clause. Bajakajian, 524 U.S. at 337,118 S.Ct. at 2038. In reaching its decision, the Supreme Court formulated a standard for evaluating the constitutionality of a fine under the excessive fines clause. See id. at 336, 118 S.Ct. at 2037. “Specifically, the Court adopted the standard of gross disproportionality as articulated in Solem v. Helm, 463 U.S. 277, 288, 103 S.Ct. 3001, 77 L.Ed.2d 637 (1983), and held that a fine is unconstitutionally excessive if it is grossly disproportional to the gravity of the offense.” Rewitzer, 617 N.W.2d at 413 (citation omitted). Under Solem, there are three factors to consider in determining proportionality:
*371(1) the gravity of the offense and the harshness of the penalty,
(2) comparison of the contested fine with fines imposed for the commission of other crimes in the same jurisdiction, and
(3) comparison of the contested fine with fines imposed for commission of the same crime in other jurisdictions.
Id. (citation omitted). The Minnesota Supreme Court has adopted this test to determine whether a fine violates the excessive fines clause. Id. at 414.
Appellant contends the forfeiture of his vehicle was grossly disproportional to the gravity of his offense. We must examine the Solem factors to determine the validity of his contention. “The first Solem factor compares the gravity of the offense with the severity of the fine.” Id. The district court found that Barnes, a “repeat and unreconstructed drunk driver,” is exactly the type of driver the vehicle forfeiture law was designed for. We agree. In adopting the vehicle forfeiture statute
the legislature was concerned with the well-documented dangers of intoxicated drivers on streets and highways and the particularly troubling problem of multiple DWI offenders * * * who continue to expose the public to these dangers.
Lukkason, 590 N.W.2d at 808. In view of the “seriousness of the risks associated with multiple DWI-related occurrences,” we conclude that the perceived harshness of the forfeiture of Barnes’s vehicle does not exceed the gravity of Barnes’s third DWI offense within five years.
The second Solem factor compares the contested fine, or forfeiture, with fines imposed for the commission of other crimes in Minnesota. Rewitzer, 617 N.W.2d at 414. Appellant pleaded guilty to a gross misdemeanor DWI. The maximum fine for a gross misdemeanor in Minnesota is $3,000. Minn.Stat. § 609.02, subd. 4 (2000). Felonies in Minnesota also have maximum fines. See, e.g., Minn.Stat. § 609.245, subds. 1, 2 (2000) (listing maximum fines for aggravated robbery: $35,000 for first degree, $30,000 for second degree); 609.582, subds. 1, 2, 3 (2000) (listing maximum fines for felony burglary: $35,000 for first degree, $20,000 for second degree, $10,000 for third degree). The maximum fine for criminal vehicular homicide is $20,000. Minn.Stat. § 609.21, subd. 1 (2000). Therefore, the value of the vehicle forfeited from Barnes is higher than the fines imposed for many other offenses committed in Minnesota. But, a forfeiture is not excessive merely because the value of Barnes’s car is higher than the maximum fines he might receive for committing similarly classified offenses. Under prior cases, forfeitures have not been deemed excessive simply because the value of the car forfeited was higher than the fines authorized for similarly ranked offenses. For example, in Lukkason, another DWI forfeiture case, the value of the vehicle forfeited was $11,534.92, an amount substantially higher than the maximum fine for a gross misdemeanor DWI. 590 N.W.2d at 807-08 (finding forfeiture constitutional because the value of the vehicle was not grossly disproportional to the gravity of the offense).
“The third and final Solem factor compares the contested fine with fines imposed for the same crimes in other jurisdictions.” Rewitzer, 617 N.W.2d at 415. In Michigan, a person’s vehicle may be forfeited if he or she operates the vehicle while “under the influence of intoxicating liquor.” Mich. Comp.Laws Ann. § 257.625n(l)(a) (West 2000). In Tennessee, “[tjhe vehicle used in the commission of a person’s second or subsequent” offense of driving while under the influence of alcohol is “subject to seizure and forfeiture.” Tenn.Code Ann. § 55-10-403(k)(l)(3) (1998). Similarly, in Oregon
[a] motor vehicle may be seized and forfeited if the person operating the vehicle is arrested or issued a citation for driving while under the influence of intoxicants * * * and the person, within *372three years prior to the arrest or issuance of the citation, has been convicted of* * *.
(a) Driving while under the influence of intoxicants[.]
Or.Rev.Stat. § 809.730(l)(a) (1999). In North Dakota, a motor vehicle may be forfeited if a person drives under the influence of alcohol and has been convicted of driving under the influence of alcohol “within five years preceding the violation.” N.D.Cent.Code § 39-08-01.3 (1999). In Montana
[o]n the third or subsequent conviction of [driving under the influence of alcohol], the court * * * shall order the motor vehicle owned and operated by the person at the time of the offense to be seized and subjected to the [forfeiture] procedure provided [by statute].
Mont.Code Ann. § 61-8-733(1) (1999). Finally, in South Carolina
[i]n addition to the penalties for a person convicted of a * ⅜ * third or subsequent violation within the last ten years of operating a motor vehicle while under the influence of intoxicating liquor * * * the person must have the motor vehicle he drove during [the] offense forfeited!.]
S.C.Code Ann. § 56-5-6240(A) (West Supp.2000).
In examining the vehicle forfeiture statutes of other states, we have determined that many other states, in addition to Minnesota, subject a person’s vehicle to forfeiture when such person has been convicted, of several impaired driving offenses. The statutes from the other jurisdictions mentioned above do not place a monetary limit on the value of a vehicle that may be forfeited.
Based on our analysis of the Solem factors, we conclude that the forfeiture of Barnes’s vehicle was not “disproportionately harsh” when compared with
(1) the gravity of his offensef], (2) the fines that can be imposed for other same-level offenses in Minnesota, and
(3) the [penalties] imposed for the same [proceedings] in other jurisdictions.
Remtzer, 617 N.W.2d at 415. Therefore, we find Barnes’s excessive fines claim to be without merit.
III.
Barnes argues that because his wife contributed money toward the purchase of the Ford Excursion, she is an owner, making forfeiture of the vehicle improper. “A motor vehicle is subject to forfeiture under this section only if its owner knew or should have known of the unlawful use or intended use.” Minn.Stat. § 169.1217, subd. 7(d) (Supp.1999). “ ‘Owner’ means the registered owner of the motor vehicle according to records of the department of public safety * * ⅜.” Minn.Stat. § 169.1217, subd. 1(e) (Supp. 1999). Here, the vehicle was registered in Barnes’s name, not his wife’s name.
Barnes cites Rife v. One 1987 Chevrolet Cavalier, to support the proposition that his wife is an owner of the Ford Excursion because the vehicle was purchased with funds from an asset account to which she contributed. Rife v. One 1987 Chevrolet Cavalier, 485 N.W.2d 318, 321-22 (Minn.App.1992) (finding that even though car registered in father’s name, evidence that seized car was owned, operated, and paid for with daughter’s money was sufficient to establish that car was owned by daughter, not father), review denied, (Minn. June 30, 1992). Here, there is no evidence that the Ford Excursion was owned and operated by Barnes’s wife. In fact, his wife testified that she drives her own BMW. In addition, even if Barnes’s wife may have contributed substantially to the bank account from which the vehicle was purchased, the money was not exclusively her own since both were signatories on the account.
Furthermore, Rife involves Minn.Stat. § 609.531, a different forfeiture statute than the one involved in this case. The statute analyzed in Rife
designates the registered owner only as the “alleged owner” for purposes of for*373feiture proceedings. The legislature’s use of the word “alleged” indicates that ownership is not uncontrovertible, and the reference coincides with decisions for other purposes that registration is only a prima facie indication of title.
485 N.W.2d at 321 (citation omitted). Minn.Stat. § 169.1217 (Supp.1999), however, defines “owner” as the registered owner, and makes no mention of “alleged owners.”
Because appellant was the owner of the vehicle and knew of the unlawful use, his vehicle was properly subject to forfeiture under section 169.1217.
IV.
Finally, Barnes argues that summary judgment in favor of the City of New Brighton was improper because there was a genuine issue of material fact regarding who owned the Ford Excursion. However, as mentioned above, the statute at issue defines an “owner” as the registered owner of a vehicle. Minn.Stat. § 169.1217, subd. 1(e) (Supp.1999). There is no dispute that Barnes was the registered owner of the vehicle. “Once a court determines that the agency seeking forfeiture has met all the statutory requirements, an order for forfeiture is mandatory.” Hawes, 602 N.W.2d at 880 (citation omitted).
Under the terms of the statute, a motor vehicle used to commit a designated offense is subject to forfeiture if the driver is convicted of the offense and the owner knew of the intended use. Minn.Stat. § 169.1217, subd. 7(a), (d) (Supp.1999). There are no material issues of fact that the vehicle was owned by Barnes and was used by him in the commission of a designated offense.
DECISION
We affirm the district court’s determination that the civil forfeiture in this case does not constitute double jeopardy or violate the excessive fines clause. Because no genuine issues of material fact exist, we conclude that Barnes’s Ford Excursion is subject to forfeiture as a matter of law.
Affirmed.

 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to Minn. Const, art. VI, § 10.


. Neither Barnes’s arrest for DWI nor his conviction are at issue in this case.